The present application is being examined pursuant to the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Claims
Receipt of Applicants’ Response to Restriction Requirement, filed 5 April 2022, is acknowledged.  No claims are amended therein.  Upon finalization and entry of the Restriction/Election requirement (see below), claims 13 – 20 will be withdrawn from consideration.  Consequently, claims 1 – 12 are available for substantive examination. 
Information Disclosure Statement 
The Examiner has considered the information disclosure statement (IDS) filed 4 November 2021, which is now of record in the file.
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of the appropriate paragraph of 35 U.S.C. § 103(a) that forms the basis for all obviousness rejections set forth in this Office Action:
(a) 	A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims pursuant to 35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art pursuant to 35 U.S.C. 103(a).
Claims 1 – 12 are rejected pursuant to 35 U.S.C. § 103(a) as being obvious over US 2002/0115742 A1 to Trieu, H. and K. Chaffin, published 22 August 2002 (“Trieu ‘742”), in view of Roeder, R. and C. Turner, WO 01/54746 A2, published 2 August 2001, identified on IDS/Form 1449 filed 4 November 2021, Cite No. 1 (FOR) (“Roeder WO ‘746”) [US 2003/0031698 a1 to Roeder, R. and C. Turner, published 13 February 2003, identified on the IDS filed 4 November 2021, cite no. 1 (USPATAPP) (“Roeder ‘698”)], and US 6,887,408 to Yuan, Y., issued 3 May 2005 (Yuan ‘408”).
The Invention As Claimed 
	Applicants claim a porous reinforced composite scaffold comprising a PEEK matrix, the matrix comprising a plurality of anisometric hydroxyapatite particles, and an interconnected plurality of pores, wherein the plurality of pores define a pore volume of the scaffold, each of the pores in the plurality of pores defined by voids interconnected by struts, and wherein at least a portion of the plurality of reinforcement particles are exposed on the struts within the pore voids, wherein the reinforcement particles are present in the thermoplastic polymer matrix from about 1% to about 60% of the material volume, wherein the size of the reinforcement particles ranges between 20 nm and 2 mm in their largest dimension, wherein the pore volume ranges from about 1% to about 95 vol%, with pore sizes in a range from about 10 µm to about 500 µm, wherein 12/the porosity within the porous reinforced composite scaffold is uniform.
The Teachings of the Cited Art 
	Trieu ‘742 discloses orthopedic compositions that include a homogeneous mixture of a biocompatible polymer and a bioactive particulate ceramic, wherein the ceramic has an average particle size of not more than 500 nm, wherein the compositions may be used to form spinal implants, including spinal spacers, interbody fusion cages, bone plates, and bone screws (see Abstract), wherein the ceramic particles are embedded or otherwise dispersed in the polymer matrix (see ¶[0022]), wherein the ceramic phase is a bioactive material that may elicit a biological response at its surface that results in bond formation with adjacent tissue, such as hydroxyapatite (HA) (see ¶[0025]), wherein the polymer is selected such that it will act to reinforce the compositions in order to increase the load-bearing capability of the compositions, and may be non-bioresorbable, such as polyetheretherketone (see ¶[0029]), wherein the compositions may deliver desired pharmacological agents, such as growth factors, including bone morphogenic proteins, transforming growth factor-β, insulin-like growth factor, platelet-derived growth factor, fibroblast growth factor, among others (see ¶[0037]).  The reference does not disclose a composite material having a porosity of from 1 to 95%, with pores of from about 10 to 500 µm, or hydroxyapatite in the form of whiskers, at 1 to 60% of the volume of the material, or wherein the anisometric HA particles are both embedded within the polyaryletherketone polymer and exposed on the struts within the pore voids.  The teachings of Roeder WO ‘746 and Yuan ‘408 remedy these deficiencies.
Roeder WO ‘746 discloses a composite biomaterial that can be used in applications such as an orthopedic implant (see p. 1, ll. 12 - 14), wherein the composite biomaterial comprises anisometric calcium phosphate reinforcement particles that are dispersed within a matrix comprising a biocompatible polymer (see p. 3, ll. 7 - 11), wherein the calcium phosphate reinforcement particles are either single crystals or dense polycrystals, and are anisometric (see p. 5, ll. 4 – 10), wherein the calcium phosphate compounds can be hydroxyapatite, β-tricalcium phosphate, α-tricalcium phosphate, biphasic calcium phosphate, dicalcium phosphate dihydrate, monocalcium phosphate monohydrate, among others (see p. 6, ll. 15 – 19; Table I, p. 7), wherein the calcium phosphate reinforcement particles can be in the shape of whiskers and the particles have a mean aspect ratio (length along the c-axis/length along the x-axis) of greater than 1 and less than 100 (see p. 8, l. 30 – p. 9, l. 8), wherein the reinforcement particles have mean dimensions of from about 1 µm to about 500 µm along the c-axis and from about 20 nm to about 20 µm along the x-axis (see p. 9, l. 12 - 14), wherein the reinforcement particles can be provided in an amount of from about 1% to about 60% by volume of the composite material (see p. 9, l. 31 – p. 10, l. 2), and wherein the polymer/HA composites have a continuous, open porosity (see p. 16, ll. 1 – 2).
Yuan ‘408 discloses porous poly(aryl ether ketone) (PAEK) articles prepared from PAEK/polyimide blends by selective chemical decomposition and subsequent removal of the polyimide phase, wherein the articles exhibit highly interconnected pore structure and a narrow pore size distribution (see Abstract), wherein the average pore sizes of less than 1 µm, or less than 0.25 µm, wherein the preparation process comprises forming a blend of a poly(aryl ether ketone)-type polymer with a polyimide polymer, forming a shaped article from the blend by extrusion, casting, or molding, decomposing the polyimide in the shaped article into low molecular weight fragments by chemical means, and removing the low molecular weight fragments from the article (see Col. 3, l. 60 – Col. 4, l. 2), and wherein the articles can be fabricated into a variety of desired shapes depending on the intended use (see Col. 10, ll. 58 – 62).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious at the time of the invention to prepare orthopedic compositions that include a homogeneous mixture of a biocompatible polymer and a bioactive particulate ceramic, wherein the ceramic has an average particle size of not more than 500 nm, wherein the compositions may be used to form spinal implants, wherein the ceramic particles are dispersed in the polymer matrix, wherein the polymer (PEEK) is such that it acts to reinforce the compositions in order to increase the load-bearing capability, as taught by Trieu ‘742, wherein the hydroxyapatite particles are anisometric, in the shape of whiskers, and the particles have a mean aspect ratio (length along the c-axis/length along the x-axis) of greater than 1 and less than 100, wherein the reinforcement particles have mean dimensions of from about 1 µm to about 500 µm along the c-axis and from about 20 nm to about 20 µm along the x-axis, wherein the reinforcement particles are present in the polymer matrix at from 1 – 60% of the volume, as expressly taught by Roeder WO ‘746, and wherein the composite material comprises a highly interconnected pore structure with a narrow pore size distribution, and average pore sizes of less than 1 µm, or less than 0.25 µm, as taught by Yuan ‘408.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Roeder WO ‘746 as to the improved structural and mechanical properties of polymer/HA composites wherein the HA is in the form of anisometric crystals, such as in the shape of whiskers (see p. 22, ll. 11 – 15), and by the art-recognized utility of bone morphogenic proteins in the formation on new bone from implants.
	With respect to the recitation in claim 1 of a limitation directed to pores within the composite material “defined by voids interconnected by struts,” the Examiner notes that the pores and channels created in the polymer matrix after removal of the porogen, and the remaining solid polymeric material, particularly at high porosities, would meet this limitation, particularly in light of the reference’s express teachings defining those terms as would be understood by one of ordinary skill in the relevant art (see ¶[0051]).  
With respect to the recitation in claim 1 of a limitation directed to the calcium phosphate particles embedded within the polymer matrix material, “exposed on the struts within the pore voids,” the Examiner notes that the cited references do not explicitly teach that the calcium phosphate particles within the porous composite material are “exposed on struts.” However, it is the Examiner’s position that composite materials comprising PEEK and anisometric hydroxyapatite reinforcement particles, according to the teachings of the cited art, with porosity as high as 95%, and at a volume loading of the reinforcement particles as high as 60% in the PEEK polymer matrix, and wherein the composite materials of the prior art are prepared by processes highly similar to those disclosed by Applicants, would necessarily read on this limitation. 
In this regard, the Examiner first notes that the claim limitations at issue do not explicitly recite any quantitative limitations directed to the extent to which the reinforcement particles are “exposed” on the struts, however that extent would be measured. As a consequence, it is the Examiner’s position that the claims are reasonably interpreted to encompass materials where any amount of the reinforcement particles are exposed on a “strut” within the polymer matrix, conceivably down to any portion of a single reinforcement particle on a single strut. 
In looking to Applicants’ specification, there is disclosure directed to a range of porosity of from 1 – 95 vol% in the materials of the invention (see ¶[0038]). With respect to porosity, the specification further discloses a range of pore sizes of from 10 – 500 μm (see ¶[0037]). In addition, the specification discloses that the reinforcement particles are present in the polymer matrix at a relative volume loading of from 1 – 60% (see ¶[0031]). 
In comparison, Yuan ‘408, the primary obviousness reference, discloses porous PAEK materials prepared from a binary mixture of PEEK and particles of a poly(ether imide) as a porogen, wherein the mixture comprises the porogen at a mass loading in a range of from 5 – 95% wgt (see Col. 10, ll. 45 – 49). Although the reference does not provide quantitative values for the ranges of bulk porosity that would result from the disclosed range of porogen loadings, the reference explicitly teaches that low PAEK/polyimide ratios favor formation of porous materials with increased porosity and increased pore diameter (see Col. 12, ll. 16 – 18). Further in this regard, the reference discloses that the processes used to create porosity in the PEEK matrix are effective in removing 100% of the porogen (see Exs. 1 and 2). 
In looking to the secondary obviousness references, Trieu ‘742 teaches that the disclosed composite materials comprise a solid calcium phosphate particulate material at loadings of from about 1% to about 49% by volume. Roeder WO ‘746 discloses a composite material comprising a PEEK polymer matrix with anisometric calcium phosphate reinforcing materials at a volume loading in the range of from about 1% to about 60% (see p. 9, l. 31 – p. 10, l. 2). 
Thus, in looking to a composite material prepared in accord with the teachings of the cited references, that material would comprise a PEEK polymer matrix (see Yuan ‘408), comprising anisometric calcium phosphate reinforcing particles (see Roeder WO ‘746), wherein the particles are present at a loading of up to 60 vol% (see Trieu ‘742), and wherein the polymer matrix would have a bulk porosity of up to 95% (Yuan ‘408). 
An additional factor of some importance relates to the methods used to prepare the composite materials that are at issue. In this regard, both Yuan ‘408 and Applicants rely on a method to create porosity in the PEEK polymer that uses a sacrificial porogen that is initially present in an intimate mixture with the polymer of the matrix. The removal of this porogen from the polymer matrix creates the desired porosity in the resultant materials. Yuan ‘408 discloses that the porogen can be present at a volume percent as high as 95%, and Applicants disclose that the porosity of the composite materials can be as high as 95%. Yuan ‘408 uses particles of a polyimide polymer as the porogen, and Applicants use sodium chloride. However, although the porogens are significantly different, both Yuan ‘408 and Applicants use a wet method to remove the porogen. In Yuan ‘408, the wet method uses reagents that decompose the polyimide porogen into low molecular weight, easily extractable fragments. Applicants remove the sodium chloride porogen by soaking a compressed pellet formed from PEEK, calcium phosphate particles, and sodium chloride in deionized water for 72 hours, dissolving the sodium chloride particles. Most importantly in this regard, after removal of the porogen, regardless of the chemical identity of the porogen, or of the leachate used to remove the porogen from the polymer matrix, the resulting porous polymer matrix is the same between the prior art and Applicants’ invention. 
An additional factor to consider here is the significance of the porogen leaching processes used to create porosity both in the cited art and according to Applicants’ disclosure. If the composite materials could be prepared by filling a structure such as a porous mold with an intimate mixture of polymer and reinforcement particle and subsequently removing the mold to yield the final composite material, then it is conceivable for that final material to have all of the anisometric reinforcement particles remain within the polymer matrix, and not be exposed on the pore walls (“struts”). However, when removing a porogen that is present at a loading as high as 95%, from an intimate mixture comprising reinforcement particles (at a loading of 60%) and polymer, it is inconceivable how that removal process would NOT result in at least a portion of at least one anisometric reinforcement particle peeking out of a pore wall within the polymer matrix. 
Thus, it is the Examiner’s position that composite materials according to the teachings of the cited references would necessarily comprise at least some reinforcement particles exposed on the surface of the pore walls within the polymer matrix, based on exact similarities between the materials and the processes used to prepare the resultant composites. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1 - 12 would have been obvious within the meaning of 35 USC §103.
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1 - 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4, 6 - 8, 11, 12, 17 – 19, 21 and 24 of U.S. Patent No. 7,758,882 ("the ‘882 patent"), in view of Trieu ‘742 and Yuan ‘408.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the identified claims of the ‘882 patent are directed to a composite biomaterial comprising (a) a matrix including (i) a calcium phosphate composition that can cure in vivo, (ii) a thermoplastic polymer, or (iii) any combination of (i) and/or (ii); and (b) anisometric calcium phosphate reinforcement particles dispersed within the matrix, wherein the reinforcement particles are present in an amount of from about 1 % by volume of the composite to about 60% by volume of the composite, and wherein the reinforcement particles have a mean aspect ratio (length along c-axis/length along a-axis) of greater than 1 and less than 100, wherein at least some of the reinforcement particles are shaped like whiskers, wherein the reinforcement particles have dimensions of from about 1 micrometer to about 500 micrometers along the c-axis and from about 0.02 micrometers to about 20 micrometers along the a-axis, wherein the matrix includes at least one thermoplastic that is bioresorbable, such as poly(DL-lactide) (DLPLA), poly(L-lactide) (LPLA), poly(glycolide) (PGA), poly(ɛ-caprolactone) (PCL), poly(dioxanone) (PDO), poly(glyconate), poly(hydroxybutyrate) (PRB), poly(hydroxyvalerate) (PRV), poly(orthoesters), poly(carboxylates), poly(propylene fumarate), poly(phosphates), poly(carbonates), poly(anhydrides), poly(iminocarbonates), poly(phosphazenes), copolymers or blends thereof, or combinations thereof, wherein at least some of the reinforcement particles are bioresorbable, wherein the bioresorbable reinforcement particles are graded from a surface of the matrix to an inner core of the matrix, wherein the anisometric calcium phosphate reinforcement particles can be amorphous calcium phosphate, biphasic calcium phosphate, calcium phosphate, dicalcium phosphate, dicalcium phosphate dihydrate, calcium hydroxyapatite, carbonated calcium hydroxyapatite, monocalcium phosphate. monocalcium phosphate monohydrate, octacalcium phosphate, tricalcium phosphate, alpha-tricalcium phosphate, beta-tricalcium phosphate, tetracalcium phosphate, or combinations thereof, the composite further comprising at least one additive, such as growth factors, transcription factors, matrix metalloproteinases, peptides, proteins, or combinations thereof.  The claims of the ‘882 patent do not expressly disclose or teach that the polymer is a polyaryletherketone, or that it has a uniform porosity, or a porosity ranging from 1 - 95% by volume, or that the anisometric calcium phosphate particles are distributed essentially uniformly throughout and embedded within the thermoplastic polymer material, as well as exposed on the struts within the pore voids, or pores with diameters ranging from about 10 to 500 µm, or that the composite has a plurality of pores that are defined by voids interconnected with struts.    The teachings of Trieu ‘742 and Yuan ‘408, as set forth above, remedy those deficiencies.
	With respect to the recitation in claim 1 of a limitation directed to calcium phosphate particles, embedded within the polymer matrix material, “exposed on the struts within the pore voids,” the Examiner notes that the cited references do not explicitly teach that the calcium phosphate particles within the porous composite material are “exposed on struts.”  However, it is the Examiner’s position that, given teachings of the cited reference directed to the substantially uniform mixture of polymer, leachate, and calcium phosphate particles, the remaining solid polymeric material within the porous polymer matrix would necessarily display at least a portion of the calcium phosphate particles on the surfaces of the “struts,” thus meeting this limitation.
	The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP Chapter 2300).  Commonly assigned U.S. Patent No. 7,758,882, discussed above, would form the basis for a rejection of the noted claims pursuant to 35 U.S.C. § 103(a) if the commonly assigned case qualifies as prior art pursuant to 35 U.S.C. §§ 102(e), (f) or (g), and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee can, pursuant to 35 U.S.C. § 103(c) and 37 CFR § 1.78(c), either show that the conflicting inventions were commonly owned at the time the invention in this application was made, or name the prior inventor of the conflicting subject matter.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103 based upon the commonly assigned case as a reference under 35 U.S.C. §§ 102(f) or (g), or 35 U.S.C. § 102(e) for applications pending on or after December 10, 2004.
7.	Claims 1 - 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4, 6 and 13 of U.S. Patent No. 10,945,854 ("the ‘854 patent").  Although the claims at issue are not identical, they are not patentably distinct from each other because the identified claims of the ‘882 patent are directed to a porous reinforced composite scaffold material, comprising a polyaryletherketone polymer, and a plurality of anisometric reinforcement particles comprising calcium phosphate crystals distributed essentially uniformly throughout the polyaryletherketone polymer, wherein the reinforced composite scaffold material comprises a substantially continuously interconnected plurality of pores that are uniformly distributed throughout the polyaryletherketone polymer, each of the pores in the plurality of pores defined by voids interconnected by struts, and having a size within the range from about 10 to 500 μm, and wherein anisometric reinforcement particles are both embedded within the polyaryletherketone polymer and exposed on the struts within the pore voids, and wherein the anisometric reinforcement particles are present from about 1 to about 60%, by volume, in the polyaryletherketone polymer, wherein the porosity ranges between 1 to 95 percent by volume, wherein the anisometric reinforcement particles comprise hydroxyapatite, wherein the anisometric reinforcement particles comprise hydroxyapatite whiskers, and wherein the scaffold comprises between 1 to 50 percent by volume of hydroxyapatite whiskers, and wherein the size of the anisometric reinforcement particles ranges between 20 nm and 2 mm.

8.	Claims 1 - 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims   1, 7 – 9, 11, and 13 of U.S. Patent No. 11,179,243 ("the ‘243 patent").  Although the claims at issue are not identical, they are not patentably distinct from each other because the identified claims of the ‘243 patent are directed to an implantable device comprising at least two regions comprising, (a) a central region; and (b) an outer region surrounding a perimeter of the central region, at least one of the two regions comprising a porous reinforced composite scaffold material that comprises a thermoplastic polymer matrix, and a plurality of reinforcement particles distributed throughout the thermoplastic polymer matrix, and a substantially continuously interconnected plurality of pores that are distributed throughout the thermoplastic polymer matrix, each of the plurality of pores defined by voids interconnected by struts, wherein the reinforcement particles are both embedded within the thermoplastic polymer matrix and exposed on the struts within the pore voids, and the other of the at least two regions comprising one of (1) a porous reinforced composite scaffold material that comprises a thermoplastic polymer matrix, and a plurality of reinforcement particles distributed throughout the thermoplastic polymer matrix, and a substantially continuously interconnected plurality of pores that are distributed throughout the thermoplastic polymer matrix, each of the plurality of pores defined by voids interconnected by struts, wherein the reinforcement particles are both embedded within the thermoplastic polymer matrix and exposed on the struts within the pore voids, wherein the reinforcement particles are present from about 20 to about 40 percent by volume, based on the volume of the thermoplastic polymer matrix, and wherein the reinforcement particles are anisometric, and wherein the size of the reinforcement particles ranges from about 20 nm - 100 μm, wherein the reinforcement particles comprise hydroxyapatite, wherein the pores within at least one of the regions have a size within the range from about 10 to about 500 μm, and wherein  the porosity of the thermoplastic polymer ranges from about 40 to about 90 percent by volume.

9.	Claims 1 – 12 are provisionally rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7, 8, 9, and 11 of co-pending Application No. 17/180,935 (“the ‘935 application”). 
The instant claims have been described supra. 
Claims  1, 7, 8, 9, and 11 of the ‘935 application are directed to a composite material, comprising a porous reinforced composite scaffold, comprising a polyaryletherketone polymer and anisometric reinforcement particles distributed throughout the polyaryletherketone polymer, and a substantially continuously interconnected plurality of pores distributed throughout the polyaryletherketone polymer, each of the pores in the plurality of pores defined by voids interconnected by struts, each pore void having a size within a range from about 10 to 500 μm, wherein a plurality of the anisometric reinforcement particles are both embedded within the polyaryletherketone polymer and exposed on the struts within the pore voids, wherein the anisometric reinforcement particles are present in the polyaryletherketone polymer from about 1 to about 60% of the material volume, wherein the anisometric reinforcement particles are distributed essentially uniformly throughout the polyaryletherketone polymer, wherein the anisometric reinforcement particles comprise hydroxyapatite, and wherein the pore volume ranges from about 1 to 95 percent, by volume, based on the scaffold volume.
Thus, the enumerated claims of the ‘935 application are drawn to an invention that reads upon present claims 1 – 12 and, as such, are directed to an invention that is patentably indistinct.
This is a provisional obviousness-type double patenting rejection.
NO CLAIM IS ALLOWED.
CONCLUSION
10.	Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619
	
	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619